Samuel D. Jackson of Purchase, New York, who was admitted to the bar of this State in 2017, having pleaded guilty in the Supreme Court, County of Nassau, State of New York to two counts of second-degree unlawful surveillance, in violation of 250.45 Subdivision 4 of the Penal Law of the State of New York, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), Samuel D. Jackson is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that Samuel D. Jackson be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that Samuel D. Jackson comply with Rule 1:20-20 dealing with suspended attorneys; and it is further **554ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.